ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendments
1)	Acknowledgment is made of Applicant’s amendments filed 11/30/20 and 08/17/20 in response to the non-final Office Action mailed 02/24/20.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Alex Nei. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 35, 39-48 and 50-58 are canceled.
(b)	New claims 59-68 are added as set forth below:
--Claim 59 (New). A method of killing Gram-negative bacterial cells and reducing lipopolysaccharide (LPS)-mediated endotoxin activity of the Gram-negative bacterial cells while keeping the bacterial cells intact, the method comprising treating live Gram-negative bacterial cells with a polymyxin and with glutaraldehyde under conditions to maintain the integrity of the Gram-negative bacterial cells and to reduce at least 80% of the LPS-mediated endotoxin activity of the Gram-negative bacterial cells compared to the corresponding untreated Gram-negative bacterial cells, wherein the polymyxin is polymyxin B or polymyxin E. 
Claim 60 (New). The method of claim 59 wherein the live Gram-negative bacterial cells are treated with 200 to 5000 micrograms of the polymyxin per 1x107 to 5x1010 of the live Gram-negative bacterial cells per mL.
Claim 61 (New). The method of claim 59 wherein the glutaraldehyde is at a concentration of from 0.5% to 2.0%.
Claim 62 (New). The method of claim 61 wherein the glutaraldehyde is at a concentration of from 0.5% to 1.0%.
Claim 63 (New).  The method of claim 59 wherein the treatment with polymyxin occurs at a temperature of 2 degree C to 10 degree C.
Claim 64 (New).  The method of claim 63 wherein the treatment with polymyxin occurs at a temperature of 4 degree C.
Claim 65 (New).  The method of claim 59 wherein the polymyxin is polymyxin B.
Claim 66 (New).  The method of claim 65 wherein the polymyxin B is present in the presence of magnesium chloride.
Claim 67 (New).  The method of claim 66 wherein the magnesium chloride is present at a concentration of 0.5 mM to 30 mM.
Claim 68 (New). The method of claim 59 wherein the Gram-negative bacterial cells are Salmonella or Escherichia cells.--
Status of Claims
3)	Claims 35, 39-43 and 46 have been amended via the amendment filed 11/30/20.
	Claim 49 has been canceled via the amendment filed 11/30/20.
	New claims 53-58 have been added via the amendment filed 11/30/20.
Claims 35, 39-48 and 50-58 are canceled via this Examiner’s amendment.
	New claims 59-68 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected Salmonella Gram negative bacterial cells species and the polymyxin E treatment species.  
Claims 59-68 are pending and are under examination.
Replacement Drawings
4)	Acknowledgment is made of Applicant’s replacement drawings filed 08/17/20.
Objection(s) Withdrawn
5)	The objection to the drawings for 6, 7, 8A and 8B made in paragraphs 6 and 7(b) of the Office Action mailed 02/24/20 is withdrawn in light of the corrected replacement drawings filed 08/17/20.
6)	The objection to the specification made in paragraph 7(a) of the Office Action mailed 02/24/20 is withdrawn in light of the amendment to the specification.
Objection(s) Moot
7)	The objection to the specification and to claims 39-41, 43 and 46 in paragraph 7(c) of the Office Action mailed 02/24/20 is moot in light of the cancellation of the claims.
Rejection(s) Moot
8)	The rejection of claims 39-41, 43 and 46-49 made in paragraph 9 of the Office Action mailed 02/24/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of the cancellation of the claims.
9)	The rejection of claims 35 and 39-52 made in paragraph 11 of the Office Action mailed 02/24/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims.
10)	The rejection of claims 35, 44 and 49-51 made in paragraph 13 of the Office Action mailed 02/24/20 under 35 U.S.C § 102(a)(1) as being anticipated by Phadke et al. (Antimicrob. Agents Chemother. 46: 2041-2045, 2002, of record) as evidenced by Brown et al. (J. Antibiotics XXXI: 603-609, 1978, of record) is moot in light of the cancellation of the claims.
11)	The rejection of claims 35, 41, 42, 44, 45 and 49-52 made in paragraph 14 of the Office Action mailed 02/24/20 under 35 U.S.C § 102(a)(1) as being anticipated by Suganuma et al. (Biken J. 11: 149-155, 1968, of record) is moot in light of the cancellation of the claims.
12)	The rejection of claims 39, 40 and 46-48 made in paragraph 16 of the Office Action mailed 02/24/20 under 35 U.S.C § 103 as being unpatentable over Suganuma et al. (Biken J. 11: 149-155, 1968, of record) in view of Applicant’s admitted state of the prior art is moot in light of the cancellation of the claims.
Conclusion
13)	Claims 59-68, now renumbered as claims 1-10 respectively are allowed.  These claims are supported throughout the as-filed specification including the original claims, canceled claims, Examples, Tables and Figures. The examination has been extended to the previously non-elected Salmonella Gram negative bacterial cells species and the polymyxin E treatment species. Accordingly, the species election requirement among these species set forth in the Office Action mailed 07/19/219 are withdrawn. In view of the withdrawal of the species election requirements as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
14)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
16)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

March, 2021